DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's election with traverse of group I, exogenous protein, has-miR-431, CHO cell, immunoglobulin heavy chain, immunoglobulin light chain, and single chain variable, in the reply filed on 1/29/18 is acknowledged.  
Claims 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The claims have been amended to require for production of the exogenous immunoglobulin in the recombinant cell to be at least 3.5 fold greater than mock controls.  The only disclosure in the instant specification of 3.5 fold is Table 1 that demonstrates that two miRNAs were shown to increase antibody production from 3.5-3.8 fold, wherein miR-431 as claimed increased antibody production 3.795455 fold.  This single species of increase within the range for the specific miRNA is specific to antibody production, whereas the instant claims recite a range of at least 3.5 fold (no upper limit) and are not specific to antibody increase.  The species is not representative of the entire claimed genus.
Additionally, the passages of the instant specification that applicant points to regarding support for exclusion of markers are not passages that discuss exogenous immunoglobulins.  The specification discloses that viral vectors (not recited in the instant claims) can include nucleic acid sequences encoding a marker product.  The specification would need to disclose that the exogenous immunoglobulin can be a marker for a positive recitation that can be excluded.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 


Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the amended claims filed on 5/3/21.
There is no support for this claim limitation in the claimed priority documents.  Therefore, the effective filing date of the instant claims is considered, for purposes of prior art, to be 6/23/17, which is the filing date of the instant application.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to require for production of the exogenous immunoglobulin in the recombinant cell to be at least 3.5 fold greater than mock controls.  The instant claims are compound claims, not method claims.  The 
The only disclosure in the instant specification of 3.5 fold is Table 1 that demonstrates that two miRNAs were shown to increase antibody production from 3.5-3.8 fold, wherein miR-431 as claimed increased antibody production 3.795455 fold.  It appears that delivery of miR-431 results in increased antibody production 3.795455 fold and therefore there is no additional structure to achieve the recited function.  The species is not representative of the entire claimed genus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2012/0137379 A1), in view of Filipowicz et al. (US 2013/0252233 A1), Streicher et al. (WO 2014/159633 A1), Chen et al. (Molecular Therapy, vol. 18, no. 9, 2010, 1650-1656), Tanaka et al. (International Journal of Oncology, 40, 1470-1476, 2012), and Peer et al. US 2013/0129752 A1).
Claim 11 is being addressed separately because it has not been amended.

[0084] In some embodiments, the regulatory sequences impart tissue-specific gene expression capabilities. In some cases, the tissue-specific regulatory sequences bind tissue-specific transcription factors that induce transcription in a tissue specific manner. Such tissue-specific regulatory sequences (e.g., promoters, enhancers, etc.) are well known in the art.
[0012] According to some aspects of the invention, a method for delivering a transgene to a subject is provided. In some embodiments, the method comprises administering any of the foregoing rAAVs to a subject, wherein the rAAV comprises at least one transgene, and wherein the rAAV infects cells of a target tissue of the subject. In some embodiments, subject is selected from a mouse, a rat, a rabbit, a dog, a cat, a sheep, a pig, and a non-human primate. In one embodiment, the subject is a human. In some embodiments, the at least one transgene is a protein coding gene. In certain embodiments, the at least one transgene encodes a small interfering nucleic acid. In certain embodiments, the small interfering nucleic acid is a miRNA.
In some embodiments, the transgene expresses a transcript that comprises at least one binding site for a miRNA, wherein the miRNA inhibits activity of the transgene.
In some embodiments, the transgene comprises a tissue specific promoter or inducible promoter.
[0010] In certain aspects of the invention, a recombinant AAV (rAAV) is provided that comprises any of the foregoing isolated AAV capsid proteins. In some 
Therefore, Gao et al. teaches a recombinant cell comprising a miRNA mimic and a nucleic acid encoding a capsid protein, wherein the miRNA may inhibit the activity of the transgene.
[0084] In some embodiments, the regulatory sequences impart tissue-specific gene expression capabilities. Such tissue-specific regulatory sequences (e.g., promoters, enhancers, etc.) are well known in the art. Exemplary tissue-specific regulatory sequences include, but are not limited to the following tissue specific promoters: immunoglobulin heavy chain promoter.
Gao et al. teaches various cell types for incorporation including HEK 293 cells ([0022]-[0029]).
Gao et al. teaches that hsa-miR-431, hsa-miR-623, hsa-miR-873, and hsa-miR-612 are miRNAs that are useful as transgenes [0095].  The instant claims are compound claims and each of the miRNAs are considered equally obvious selections.
Gao et al. teaches a method of producing a transgenic animal via administering the rAAVs to an animal [0013]).
Therefore, it would have been obvious in view of Gao et al. alone to formulate a recombinant cell comprising a miRNA mimic and a sequence encoding a capsid protein.  Gao et al. teach the incorporation of a miRNA and a protein coding sequence and teach 
Selection of a constitutive or inducible promoter is considered a matter of design choice and both were routinely utilized in the art for nucleic acid expression systems.  
Filipowicz et al. teach that miR-431 expression leads to a decrease in the HCV replicon RNA yield [0155], which offers motivation to select miR-431 as a miRNA to mimic the expression of.  It would have been obvious to simultaneously deliver the sequence with a sequence encoding an exogenous protein that is regulated by the miRNA for assay of the effects of the miRNA on the target.
Therefore, it is obvious in view of Filipowicz et al. to deliver a miR-431 sequence.  Gao et al. teaches recombinant cells expressing sequences encoding miRNAs.  It would have been obvious to deliver the sequence via the recombinant construct of Gao et al. with an expectation of delivery.  It would have been obvious to simultaneously include a nucleic acid encoding an exogenous protein to examine the effect of the miRNA on the protein because miRNAs are known to effect different proteins.
Streicher et al. teach a method for producing a recombinant polypeptide in a mammalian cell culture in which the mammalian cells have an increased miRNA activity (abstract).
Streicher et al. teach that the cells can by CHO cells or HEK 293 cells, for example (page 3).  The cell type is considered to be a matter of design choice.
Streicher et al. teach that the ability for a change in a single miRNA to affect multiple physiological processes indicates that modifying miRNA expression in 
Streicher et al. teach that suitable recombinant polypeptides include antibodies or binding fragments thereof and non-antibody proteins. In one embodiment, the antibody or binding fragment thereof is selected from multispecific antibodies, fully human antibodies, humanized antibodies, camelised antibodies, chimeric antibodies, CDR-grafted antibodies, single-chain Fvs (scFv), disulfide-linked Fvs (sdFv), Fab fragments, F(ab') fragments, and anti-idiotypic (anti-Id) antibodies. 
An antibody typically has a tetrameric form, comprising two identical pairs of polypeptide chains, each pair having one "light" and one "heavy" chain. The variable regions of each light/heavy chain pair form an antibody binding site. An antibody may be oligoclonal, polyclonal, monoclonal, chimeric, camelised, CDR-grafted, multi- specific, bi-specific, catalytic, humanized, fully human, anti-idiotypic and antibodies that can be labeled in soluble or bound form as well as fragments, including epitope-binding fragments, variants or derivatives thereof, either alone or in combination with other amino acid sequences. An antibody may be from any species. The term antibody also includes binding fragments, including, but not limited to Fv, Fab, Fab', F(ab')2 single stranded antibody (svFC), dimeric variable region (Diabody) and disulphide-linked variable region (dsFv). In particular, antibodies include immunoglobulin molecules and immunologically active fragments of immunoglobulin molecules, i.e., molecules that contain an antigen binding site. Antibody fragments may or may not be fused to another immunoglobulin domain including but not limited to, an Fc region or fragment thereof. The skilled artisan will further appreciate that other fusion products may be generated 
Immunoglobulin molecules can be of any type (e.g., IgG, IgE, IgM, IgD, IgA and IgY), class (e.g., IgGl, IgG2, IgG3, IgG4, IgAl and IgA2) or subclass.
Therefore, it would have been obvious to incorporate a miRNA mimic and an immunoglobulin, more specifically a heavy chain, light chain, or scFV, into a recombinant cell to examine the effect of the miRNA on the recombinant polypeptide with a reasonable expectation of success because Streicher et al. teach that the ability for a change in a single miRNA to affect multiple physiological processes indicates that modifying miRNA expression in production cell culture may extend the productive cell growth phase, generate higher antibody titers and increase productivity.
Streicher et al. teach a miRNA and some of its targets and teach expression systems to express an inhibitor of the miRNA with a recombinant polypeptide (pages 4 and 12).  Depending upon the objective of to increase or decrease a specific miRNA, it would have been obvious to deliver the miRNA or an inhibitor in combination with the recombinant polypeptide.
Streicher et al. teach that miRNA are used in connection with the recombinant polypeptide production and that the miRNA can have increased or decreased activity (page 13) and teach that the recombinant polypeptide can be immunoglobulin molecules (pages 26-27).   Streicher et al. teach that the miRNA expression level can be increased via delivery of the miRNA or of an expression vector encoding the miRNA (pages 13-14).

Tanaka et al. teach that inhibition of cell viability by human IFN-β is mediated by miR-431 expression (page 1470).  Tanaka et al. teach that according to Western blot analysis, IGF1R and IRS2 are down-regulated in RSa cells by HuIFN-β and in F-IFr cells by transfection with miR-431 precursors (Fig. 4A and B). These observations suggest that increased levels of miR-431 inhibit IGF1R and IRS2 expression in RSa cells. In addition, we hypothesized that miR-431-mediated IGF1R and IRS2 down-regulation would be accompanied by the inhibition of the PI3K-Akt and MAPK pathways. Indeed, HuIFN-β suppressed both signaling pathways in RSa cells (Fig. 5A). Transfection with miR-431 precursors inhibited the MAPK pathway in F-IFr cells, although the PI3K-Akt pathway was not affected (Fig. 5C). There are a number of clinical reports on the therapeutic use of HuIFN-β. For example, combination therapy with HuIFN-β and Ranimustive has been particularly useful for the treatment of malignant gliomas in Japan (23). In cases of newly diagnosed primary glioblastoma multiforme, HuIFN-β and temozolomide combination therapy is significantly associated with a favorable outcome (page 1475).
Therefore, it would have been obvious to formulate a recombinant cell comprising miR-431 mimic and scFv for tumor targeting with an expectation of successful delivery.

Peer et al. teach:
ABSTRACT: Disclosed herein are is a leukocyte-selective delivery agent comprising, a targeting moiety that selectively binds LFA-I, a protein carrier moiety covalently linked to the targeting moiety, and a therapeutic agent associated with the carrier moiety. The delivery agent may be further selective for activated leukocytes, wherein the targeting moiety selectively binds LFA-I in its activated conformation. The targeting moiety comprises an antibody or functional fragment thereof, such as an scFV. Examples of antibodies or fragments thereof which selectively bind LFA-I activated conformation bind to the locked open I domain of LFA-I, or binds to the leg domain of the .beta.2 subunit of LFA-I ((ILP2)--The antibody or functional fragment thereof may alternatively bind non-selectively to both low affinity and high affinity LFA-I. Examples of 
[0112] Various specific siRNA and miRNA molecules have been described and additional molecules can be easily designed by one skilled in the art.
Therefore, it was clearly known in the art to use scFv for targeted delivery of miRNAs.

Response to Arguments
Applicant’s arguments as they pertain to claim 11 are addressed herein.  Applicant argues that none of the references teach the combination of miRNA mimic and a nucleic acid encoding an exogenous immunoglobulin heavy chain, light chain, or scFv.  The instant rejection is therefore a rejection under 35 USC 103 rather than under 35 USC 102.  It is the combination of references that renders the claim obvious.
There is clear motivation in the art to deliver miR-431, wherein it was routine in the art to deliver a miRNA mimic.  There was motivation in the art to deliver miR-431 in 


Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2012/0137379 A1), in view of Filipowicz et al. (US 2013/0252233 A1), Streicher et al. (WO 2014/159633 A1), Chen et al. (Molecular Therapy, vol. 18, no. 9, 2010, 1650-1656), Tanaka et al. (International Journal of Oncology, 40, 1470-1476, 2012), and Peer et al. US 2013/0129752 A1).
 Gao et al. teach a recombinant adeno-associated virus having distinct tissue targeting capabilities (abstract).  Gao et al. teach incorporation of a sequences and promoters for a transgene to mimic the native expression ([0080]-[0083]).
[0084] In some embodiments, the regulatory sequences impart tissue-specific gene expression capabilities. In some cases, the tissue-specific regulatory sequences bind tissue-specific transcription factors that induce transcription in a tissue specific manner. Such tissue-specific regulatory sequences (e.g., promoters, enhancers, etc.) are well known in the art.
[0012] According to some aspects of the invention, a method for delivering a transgene to a subject is provided. In some embodiments, the method comprises administering any of the foregoing rAAVs to a subject, wherein the rAAV comprises at 
In some embodiments, the transgene expresses a transcript that comprises at least one binding site for a miRNA, wherein the miRNA inhibits activity of the transgene.
In some embodiments, the transgene comprises a tissue specific promoter or inducible promoter.
[0010] In certain aspects of the invention, a recombinant AAV (rAAV) is provided that comprises any of the foregoing isolated AAV capsid proteins. In some embodiments, a composition comprising the rAAV is provided. In certain embodiments, the composition comprising the rAAV further comprises a pharmaceutically acceptable carrier. A recombinant AAV is also provided, wherein the recombinant AAV includes one or more of the isolated AAV capsid proteins of the invention.
Therefore, Gao et al. teaches a recombinant cell comprising a miRNA mimic and a nucleic acid encoding a capsid protein, wherein the miRNA may inhibit the activity of the transgene.
[0084] In some embodiments, the regulatory sequences impart tissue-specific gene expression capabilities. Such tissue-specific regulatory sequences (e.g., promoters, enhancers, etc.) are well known in the art. Exemplary tissue-specific 
Gao et al. teaches various cell types for incorporation including HEK 293 cells ([0022]-[0029]).
Gao et al. teaches that hsa-miR-431, hsa-miR-623, hsa-miR-873, and hsa-miR-612 are miRNAs that are useful as transgenes [0095].  The instant claims are compound claims and each of the miRNAs are considered equally obvious selections.
Gao et al. teaches a method of producing a transgenic animal via administering the rAAVs to an animal [0013]).
Therefore, it would have been obvious in view of Gao et al. alone to formulate a recombinant cell comprising a miRNA mimic and a sequence encoding a capsid protein.  Gao et al. teach the incorporation of a miRNA and a protein coding sequence and teach that in some embodiments that miRNA is selected based upon its ability to bind to a target site and inhibit the protein or transgene.
Selection of a constitutive or inducible promoter is considered a matter of design choice and both were routinely utilized in the art for nucleic acid expression systems.  
Filipowicz et al. teach that miR-431 expression leads to a decrease in the HCV replicon RNA yield [0155], which offers motivation to select miR-431 as a miRNA to mimic the expression of.  It would have been obvious to simultaneously deliver the sequence with a sequence encoding an exogenous protein that is regulated by the miRNA for assay of the effects of the miRNA on the target.
Therefore, it is obvious in view of Filipowicz et al. to deliver a miR-431 sequence.  Gao et al. teaches recombinant cells expressing sequences encoding miRNAs.  It would 
Streicher et al. teach a method for producing a recombinant polypeptide in a mammalian cell culture in which the mammalian cells have an increased miRNA activity (abstract).
Streicher et al. teach that the cells can by CHO cells or HEK 293 cells, for example (page 3).  The cell type is considered to be a matter of design choice.
Streicher et al. teach that the ability for a change in a single miRNA to affect multiple physiological processes indicates that modifying miRNA expression in production cell culture may extend the productive cell growth phase, generate higher antibody titers and increase productivity.
Streicher et al. teach that suitable recombinant polypeptides include antibodies or binding fragments thereof and non-antibody proteins. In one embodiment, the antibody or binding fragment thereof is selected from multispecific antibodies, fully human antibodies, humanized antibodies, camelised antibodies, chimeric antibodies, CDR-grafted antibodies, single-chain Fvs (scFv), disulfide-linked Fvs (sdFv), Fab fragments, F(ab') fragments, and anti-idiotypic (anti-Id) antibodies. 
An antibody typically has a tetrameric form, comprising two identical pairs of polypeptide chains, each pair having one "light" and one "heavy" chain. The variable regions of each light/heavy chain pair form an antibody binding site. An antibody may be oligoclonal, polyclonal, monoclonal, chimeric, camelised, CDR-grafted, multi- specific, 2 single stranded antibody (svFC), dimeric variable region (Diabody) and disulphide-linked variable region (dsFv). In particular, antibodies include immunoglobulin molecules and immunologically active fragments of immunoglobulin molecules, i.e., molecules that contain an antigen binding site. Antibody fragments may or may not be fused to another immunoglobulin domain including but not limited to, an Fc region or fragment thereof. The skilled artisan will further appreciate that other fusion products may be generated including but not limited to, scFv-Fc fusions, variable region (e.g., VL and VH)~ Fc fusions and scFv-scFv-Fc fusions. 
Immunoglobulin molecules can be of any type (e.g., IgG, IgE, IgM, IgD, IgA and IgY), class (e.g., IgGl, IgG2, IgG3, IgG4, IgAl and IgA2) or subclass.
Therefore, it would have been obvious to incorporate a miRNA mimic and an immunoglobulin, more specifically a heavy chain, light chain, or scFV, into a recombinant cell to examine the effect of the miRNA on the recombinant polypeptide with a reasonable expectation of success because Streicher et al. teach that the ability for a change in a single miRNA to affect multiple physiological processes indicates that modifying miRNA expression in production cell culture may extend the productive cell growth phase, generate higher antibody titers and increase productivity.

Streicher et al. teach that miRNA are used in connection with the recombinant polypeptide production and that the miRNA can have increased or decreased activity (page 13) and teach that the recombinant polypeptide can be immunoglobulin molecules (pages 26-27).   Streicher et al. teach that the miRNA expression level can be increased via delivery of the miRNA or of an expression vector encoding the miRNA (pages 13-14).
Additionally, Chen et al. teach targeted delivery of miRNA with tumor-targeting single-chain antibody fragment (scFv) for systemic delivery (page 1650).  Chen et al. teach that GC4 scFv has been isolated for targeting human glioma tumor sphere cells (page 1650).
Tanaka et al. teach that inhibition of cell viability by human IFN-β is mediated by miR-431 expression (page 1470).  Tanaka et al. teach that according to Western blot analysis, IGF1R and IRS2 are down-regulated in RSa cells by HuIFN-β and in F-IFr cells by transfection with miR-431 precursors (Fig. 4A and B). These observations suggest that increased levels of miR-431 inhibit IGF1R and IRS2 expression in RSa cells. In addition, we hypothesized that miR-431-mediated IGF1R and IRS2 down-regulation would be accompanied by the inhibition of the PI3K-Akt and MAPK pathways. Indeed, HuIFN-β suppressed both signaling pathways in RSa cells (Fig. 5A). 
Therefore, it would have been obvious to formulate a recombinant cell comprising miR-431 mimic and scFv for tumor targeting with an expectation of successful delivery.
Peer et al., discloses a delivery agent selective for leukocytes or activated leukocytes, comprising a targeting moiety, such as an antibody or functional fragment that selectively binds LFA-1 (integrin Lymphocyte Function-Associated Antigen-1 which is also expressed on neutrophils), a protein carrier moiety covalently linked to the targeting moiety, and a therapeutic agent associated with the carrier moiety--such as a RNA interference molecule (siRNA, dsRNA, stRNA, shRNA, miRNA). Examples of a protein carrier are a basic polypeptide such as protamine or a functional fragment thereof that provide the structure for non-covalent binding to a nucleic acid. This protein carrier serves as a "bridge" between the antibody and the siRNA. Methods for selective delivery to leukocytes/activated leukocytes in vivo, in vitro and ex vivo are disclosed. In the Examples, genetically engineered scFV fragments of two different anti-LFA-1 antibodies were used as the "targeting moiety." 
Peer et al. teach:

[0112] Various specific siRNA and miRNA molecules have been described and additional molecules can be easily designed by one skilled in the art.
.

Response to Arguments
Applicant argues that the claims are now limited to miR-431 and an immunoglobulin heavy chain gene, light chain gene, or scFv.  Contrary to applicant’s arguments, claim 1 is not limited to any particular type of exogenous immunoglobulin.
Applicant argues that Gao et. al teaches hundreds of possible miRNAs.  Each of the miRNAs or Gao et al. are considered to be equally obvious selections.  There is clear motivation in the art to increase the expression of miR-431, as evidenced by Filipowicz.  Filopowicz is not required to have analyzed the miRNA, but rather to have taught that the miRNA has been reported to leading to a decrease in HCV replicon yield.  This teaching is sufficient to offer motivation to deliver a mimic of miR-431.  Filipowicz et al. teach that miR-431 expression leads to a decrease in the HCV replicon RNA yield [0155], which offers motivation to select miR-431 as a miRNA to mimic the expression of.  
Applicant argues that Tanaka et al. teach that reduced cell viability with miR-431 was overexpressed, but does not investigate the effect of suppressing normal expression.  Tanaka et al. offers motivation to delivery miR-431.  There was clearly motivation in the art to determine the effects of modulating the expression of miR-431.  The instant claims are compound claims, not method claims.  Any motivation to formulate the mimic in a recombinant cell (which is a routine means of delivering nucleic acid sequences for intracellular expression) in combination with any possible 
The motivation in the art to combine elements for a composition does not need to be the same as instantly argued.  There is motivation in the art to deliver a recombinant cell comprising a miRNA mimic of hsa-miR-431 in combination with an exogenous immunoglobulin.  It is the combination of references that render the claimed invention obvious.  There is no single cited reference that teaches every element of the claims.  Applicant argues that each of the references do not teach the claimed invention.
Delivery of each of the miRNA mimics of Gao et al. is considered equally obvious.  Applicant argues that the teachings of Gao et al. regarding an immunoglobulin promoter could be used to drive tissue specific expression of genes encoded in the AAV is drastically different than what is claimed which is a cell comprising an exogenous immunoglobulin and a miRNA.  Gao et al. is relied upon for teaching

Given that applicant argues the large list of miRNAs of Gao et al., Filipowicz is further evidence that there is motivation to deliver miR-431.  Applicant argues that Filipowicz et al. did not analyze miR-431.  Filipowicz et al. is not relied upon for analysis of miR-431, but rather for a teaching that it was known that miR-431 expression leads to decrease in HCV replicon RNA yield.  This teaching is sufficient for motivation to deliver miR-431.  
Filopwicz is not required to have tested miR-431. The teaching relied upon is that miR-431 leads to a decrease in the HCV replicon yield, which is sufficient motivation to deliver miR-431.  Although applicant argues the enablement of the reference, the statement of the reference offers clear motivation to delivery miR-431.  
There would be motivation in the art to deliver any miRNA mimic to study the function of the miRNA.  The motivation does not need to be identical to that of applicant. 
With regards to Streicher et al., Streicher et al. is relevant to miRNA delivery.
Streicher et al. teach a miRNA and some of its targets and teach expression systems to express an inhibitor of the miRNA with a recombinant polypeptide (pages 4 and 12).  Depending upon the objective of to increase or decrease a specific miRNA, it would have been obvious to deliver the miRNA or an inhibitor in combination with the recombinant polypeptide.  Therefore, it would have been obvious to incorporate a miRNA mimic and an immunoglobulin, more specifically a heavy chain, light chain, or scFV, into a recombinant cell to examine the effect of the miRNA on the recombinant 
Applicant has not demonstrated any unexpected result for any specific species of miRNA in combination with any specific protein or immunoglobulin.
Although applicant argues that decreasing HCV replicon yield may be seen as a motivation not to use miR-431 for the possibility that it would have similar effects on AAV, this is not taught in the art.  Gao et al. clearly teaches the specificity benefits of the delivery system and teaches that in some embodiments, the regulatory sequences impart tissue-specific gene expression capabilities. In some cases, the tissue-specific regulatory sequences bind tissue-specific transcription factors that induce transcription in a tissue specific manner. Such tissue-specific regulatory sequences (e.g., promoters, enhancers, etc.) are well known in the art [0084].  One would have expected specific targeting from the system of Gao et al.
There was motivation in the art to deliver miR-431 in combination with scFv for targeted delivery.  It would have been a matter of design choice to deliver the scFv component via a nucleic acid encoding scFv or by conjugation to scFv, as each were known ways to deliver nucleic acids.  There is motivation in the art to combine a miRNA mimic and scFv with a reasonable expectation of enhanced delivery of the miRNA mimic.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635